DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/06/2019 and 04/08/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims 1-2 and 10-11.
Claim 1: The words “sending adapter node” and “receiving adapter node” act as a generic placeholder for the term “means”. The generic placeholders “sending adapter node” and “receiving adapter node” are modified by functional language “sending adapter node configured to receive … translate” and “receiving adapter node configured to receive … translate”. The generic placeholders “sending adapter node” and “receiving adapter node” are not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 2: The words “sending adapter node” and “receiving adapter node” act as a generic placeholder for the term “means”. The generic placeholders “sending adapter node” and “receiving adapter node” are modified by functional language “sending adapter node configured to translate … hash … store” and “receiving adapter node configured to translate … transmit”. The generic placeholders “sending adapter node” and “receiving adapter node” are not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 10: The words “sending adapter node” and “receiving adapter node” act as a generic placeholder for the term “means”. The generic placeholders “sending adapter node” and “receiving adapter node” are modified by functional language “converting … via the sending adapter node … transmitting … from the sending adapter node” and “converting … via the receiving adapter node … transmitting … from the receiving adapter node”. The generic placeholders “sending adapter node” and “receiving adapter node” are not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 11: The words “sending adapter node” and “receiving adapter node” act as a generic placeholder for the term “means”. The generic placeholders “sending adapter node” and “receiving adapter node” are modified by functional language “converting … via the receiving adapter node” and “converting … via the sending adapter node … hashing … via the sending adapter node”. The generic placeholders “sending adapter node” and “receiving adapter node” are not modified by sufficient structure, material, or acts for performing the claimed function.
The structure corresponding to the “sending adapter node” and “receiving adapter node” may be found in at least paragraphs 17 of Applicant’s Pre-Grant Publication, which describes the hardware that comprises the “sending adapter node” and “receiving adapter node”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




Claims 1-9:
Step 1
Claims 1-9 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of a multi-step mental process of converting data from one form to another. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed transmitting messages and translating using a protocol is an example of concepts performed in the human mind because it involves concepts practically performed in the human mind or a human performing a step mentally with a physical aid, such as a pencil and paper. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a sending blockchain configured to transmit a first message via a sending blockchain protocol, wherein the sending blockchain is comprised of a plurality of blocks, each block including a block header and one or more transaction values associated with the first message, the sending blockchain forms a part of a sending blockchain network
a sending adapter node configured to receive the first message from the sending blockchain and translate the first message from the sending blockchain protocol to an adapter protocol
a receiving adapter node configured to receive the first message from the sending adapter node, and translate the first message from the adapter protocol to a receiving blockchain protocol
a receiving blockchain configured to receive the first message from the receiving adapter node, and validate the first message, wherein the receiving blockchain forms a part of a receiving blockchain network

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being blockchain or distributed ledgers. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-9 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of a multi-step mental process of converting data from one form to another. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 2 recites the additional element of “wherein the receiving blockchain is configured to … to the receiving adapter node … the receiving adapter node is configured to … to the sending adapter node … the sending adapter node is configured to … in the sending blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being blockchain or distributed ledgers.
Claim 3 recites the abstract idea of a multi-step mental process of converting data from one form to another. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 3 recites the additional element of “wherein the receiving blockchain is configured to … in the receiving blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 4 recites the additional element of “wherein the sending adapter node forms a part of the sending blockchain network or is external to the sending blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5 recites the additional element of “wherein the receiving adapter node forms a part of the receiving blockchain network or is external to the sending blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 6 recites the additional element of “wherein the sending blockchain network includes multiple blockchains”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 7 recites the additional element of “wherein the receiving blockchain network includes multiple blockchains”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 8 recites additional details of the type of data included in the first message. Therefore, it recites additional abstract ideas.
Claim 9 recites additional details of the type of data included in the second message. Therefore, it recites additional abstract ideas.

Claims 10-18:
Step 1
Claims 10-18 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 10 recites (i.e., sets forth or describes) an abstract idea of a multi-step mental process of converting data from one form to another. Specifically, but for the additional elements, Claim 10 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed transmitting messages and converting using a protocol is an example of concepts performed in the human mind because it involves concepts practically performed in the human mind or a human performing a step mentally with a physical aid, such as a pencil and paper. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
transmitting a first message from a sending blockchain to a sending adapter node via a sending blockchain protocol, wherein the sending blockchain is comprised of a plurality of blocks, each block including a block header and one or more transaction values associated with the first message, the sending blockchain forms a part of a sending blockchain network
converting the first message, via the sending adapter node, from the sending blockchain protocol to an adapter protocol
transmitting the first message from the sending adapter node to a receiving adapter node
converting the first message, via the receiving adapter node, from the adapter protocol to a receiving blockchain protocol
transmitting the first message from the receiving adapter node to a receiving blockchain, wherein the receiving blockchain forms a part of a receiving blockchain network
validating the first message at the receiving blockchain

Step 2A Prong Two
Claim 10 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being blockchain or distributed ledgers. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 10, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 11-18 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 11 recites the abstract idea of a multi-step mental process of converting data from one form to another. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 11 recites the additional element of “from the receiving blockchain to the receiving adapter node … via the receiving adapter node … to the sending adapter node … via the sending adapter node … via the sending adapter node … in the sending blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Also, the additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being blockchain or distributed ledgers.
Claim 12 recites the abstract idea of a multi-step mental process of converting data from one form to another. In other words, it recites limitations grouped within the “mental processes” grouping of abstract ideas. Claim 12 recites the additional element of “in the receiving blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
Claim 13 recites the additional element of “wherein the sending adapter node forms a part of the sending blockchain network or is external to the sending blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 14 recites the additional element of “wherein the receiving adapter node forms a part of the receiving blockchain network or is external to the sending blockchain network”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 15 recites the additional element of “wherein the sending blockchain network includes multiple blockchains”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 16 recites the additional element of “wherein the receiving blockchain network includes multiple blockchains”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 17 recites additional details of the type of data included in the first message. Therefore, it recites additional abstract ideas.
Claim 18 recites additional details of the type of data included in the second message. Therefore, it recites additional abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0005292 A1 to Mao et al. (hereinafter “Mao”) in view of US 7,966,012 B2 to Parker (hereinafter “Parker”).

Claim 1: 
Mao discloses:
a sending blockchain (Fig.2 item 218; paras 16, 35-36) configured to transmit a first message (Fig.2 item 220; paras 40-42) via a sending blockchain protocol (Fig.2 item 220; paras 40-42), wherein the sending blockchain is comprised of a plurality of blocks, each block including a block header and one or more transaction values associated with the first message (para 36), the sending blockchain forms a part of a sending blockchain network (paras 16, 35-36)
a sending adapter node (Fig.2 item 218; paras 40-42) configured to receive the first message from the sending blockchain (Fig.2 item 220; paras 40-42)
sending blockchain protocol (Fig.2 item 220; paras 40-42)
a receiving adapter node (Fig.2 item 224; paras 40, 43) configured to receive the first message from the sending adapter node (Fig.2 item 222; paras 40, 43)
receiving blockchain protocol (Fig.2 item 224; paras 16, 35-36)
a receiving blockchain (Fig.2 item 224; paras 16, 35-36) configured to receive the first message from the receiving adapter node (Fig.2 item 222; paras 40, 43), validate the first message (paras 35-36), wherein the receiving blockchain forms a part of a receiving blockchain network (paras 16, 35-36)
Mao does not disclose:
translate the first message from the sending … protocol to an adapter protocol
translate the first message from the adapter protocol to a receiving … protocol
Parker, an analogous art of protocol conversion, discloses:
translate the first message from the sending … protocol to an adapter protocol (3:64 to 4:12, 4:65 to 5:32)
translate the first message from the adapter protocol to a receiving … protocol (3:64 to 4:12, 4:65 to 5:32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the System of Mao to include translating the first message from the sending protocol to an adapter protocol and then from the adapter protocol to a receiving protocol, as disclosed in Parker. One or ordinary skill in the art would have been motivated to do so in order to improve multiple system compatibility (See Parker, 1:5 to 2:24).

Claim 2: 
The combination of Mao in view of Parker discloses all limitations of claim 1. Mao further discloses:
wherein the receiving blockchain (Fig.2 item 224; para 36) is configured to transmit a second message to the receiving adapter node via the receiving blockchain protocol (Fig.2 item 226; para 40)
the receiving adapter node (Fig.2 item 224; paras 40, 43) is configured to … transmit the second message to the sending adapter node (Fig.2 item 216; paras 40, 42)
receiving blockchain protocol (Fig.2 item 224; paras 16, 35-36)
the sending adapter node (Fig.2 item 218; paras 40-42) is configured to … hash the second message (para 36), and store the hashed second message in the sending blockchain network (paras 35-36)
sending blockchain protocol (Fig.2 item 220; paras 40-42)
Parker further discloses:
translate the second message from the receiving … protocol to the adapter protocol (3:64 to 4:12, 4:65 to 5:32)
translate the second message from the adapter protocol to a sending … protocol (3:64 to 4:12, 4:65 to 5:32)

Claim 3: 
The combination of Mao in view of Parker discloses all limitations of claim 1. Mao further discloses:
wherein the receiving blockchain (Fig.2 item 224; paras 16, 35-36) is configured to hash the validated first message (para 36), and store the hashed first message in the receiving blockchain network (paras 35-36)

Claim 4: 
The combination of Mao in view of Parker discloses all limitations of claim 1. Mao further discloses:
wherein the sending adapter node forms a part of the sending blockchain network or is external to the sending blockchain network (Fig.2 item 218; paras 16, 35-36, 40-42)

Claim 5: 
The combination of Mao in view of Parker discloses all limitations of claim 1. Mao further discloses:
wherein the receiving adapter node forms a part of the receiving blockchain network or is external to the sending blockchain network (Fig.2 item 224; paras 16, 35-36, 40, 43)

Claim 6: 
The combination of Mao in view of Parker discloses all limitations of claim 1. Mao further discloses:
wherein the sending blockchain network includes multiple blockchains (Fig.2 item 218; paras 16, 35-36)

Claim 7: 
The combination of Mao in view of Parker discloses all limitations of claim 1. Mao further discloses:
wherein the receiving blockchain network includes multiple blockchains (Fig.2 item 224; paras 16, 35-36)

Claim 8: 
The combination of Mao in view of Parker discloses all limitations of claim 1. Mao further discloses:
wherein the first message is a payment request for a transaction between the sending blockchain and the receiving blockchain (paras 49-54)

Claim 9: 
The combination of Mao in view of Parker discloses all limitations of claim 2. Mao further discloses:
wherein the second message is a payment accepted acknowledgment for a transaction between the sending blockchain and the receiving blockchain (paras 49-54)

Claim 10: 
Mao discloses:
transmitting a first message (Fig.2 item 220; paras 40-42) from a sending blockchain (Fig.2 item 218; paras 16, 35-36) to a sending adapter node (Fig.2 item 218; paras 40-42) via a sending blockchain protocol (Fig.2 item 220; paras 40-42), wherein the sending blockchain is comprised of a plurality of blocks, each block including a block header and one or more transaction values associated with the first message (para 36), the sending blockchain forms a part of a sending blockchain network (paras 16, 35-36)
sending blockchain protocol (Fig.2 item 220; paras 40-42)
transmitting the first message (Fig.2 item 222; paras 40, 43) from the sending adapter node (Fig.2 item 218; paras 40-42) to a receiving adapter node (Fig.2 item 224; paras 40, 43)
receiving blockchain protocol (Fig.2 item 224; paras 16, 35-36)
transmitting the first message (Fig.2 item 222; paras 40, 43) from the receiving adapter node (Fig.2 item 224; paras 40, 43) to a receiving blockchain (Fig.2 item 224; paras 16, 35-36), wherein the receiving blockchain forms a part of a receiving blockchain network (paras 16, 35-36)
validating the first message (paras 35-36) at the receiving blockchain (Fig.2 item 224; paras 16, 35-36)
Mao does not disclose:
converting the first message, via the sending adapter node, from the sending … protocol to an adapter protocol
converting the first message, via the receiving adapter node, from the adapter protocol to a receiving … protocol
Parker, an analogous art of protocol conversion, discloses:
converting the first message, via the sending adapter node, from the sending … protocol to an adapter protocol (3:64 to 4:12, 4:65 to 5:32)
converting the first message, via the receiving adapter node, from the adapter protocol to a receiving … protocol (3:64 to 4:12, 4:65 to 5:32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Method of Mao to include converting the first message from the sending protocol to an adapter protocol and then from the adapter protocol to a receiving protocol, as disclosed in Parker. One or ordinary skill in the art would have been motivated to do so in order to improve multiple system compatibility (See Parker, 1:5 to 2:24).


Claim 11: 
The combination of Mao in view of Parker discloses all limitations of claim 10. Mao further discloses:
transmitting a second message (Fig.2 item 226; para 40) from the receiving blockchain (Fig.2 item 224; para 36) to the receiving adapter node (Fig.2 item 224; paras 40, 43) via the receiving blockchain protocol (Fig.2 item 224; paras 16, 35-36)
receiving blockchain protocol (Fig.2 item 224; paras 16, 35-36)
transmitting the second message to the sending adapter node (Fig.2 item 216; paras 40, 42)
sending blockchain protocol (Fig.2 item 220; paras 40-42)
hashing the second message (para 36) via the sending adapter node (Fig.2 item 218; paras 40-42)
storing the hashed second message (paras 35-36) in the sending blockchain network (Fig.2 item 218; paras 16, 35-36)
Parker further discloses:
converting the second message from the receiving … protocol to the adapter protocol, via the receiving adapter node (3:64 to 4:12, 4:65 to 5:32)
converting the second message, via the sending adapter node, from the adapter protocol to a sending … protocol (3:64 to 4:12, 4:65 to 5:32)





Claim 12: 
The combination of Mao in view of Parker discloses all limitations of claim 10. Mao further discloses:
hashing the validated first message (para 36), storing the hashed first message (paras 35-36) in the receiving blockchain network (Fig.2 item 224; paras 16, 35-36)

Claim 13: 
The combination of Mao in view of Parker discloses all limitations of claim 10. Mao further discloses:
wherein the sending adapter node forms a part of the sending blockchain network or is external to the sending blockchain network (Fig.2 item 218; paras 16, 35-36, 40-42)

Claim 14: 
The combination of Mao in view of Parker discloses all limitations of claim 10. Mao further discloses:
wherein the receiving adapter node forms a part of the receiving blockchain network or is external to the receiving blockchain network (Fig.2 item 224; paras 16, 35-36, 40, 43)

Claim 15: 
The combination of Mao in view of Parker discloses all limitations of claim 10. Mao further discloses:
wherein the sending blockchain network includes multiple blockchains (Fig.2 item 218; paras 16, 35-36)

Claim 16: 
The combination of Mao in view of Parker discloses all limitations of claim 10. Mao further discloses:
wherein the receiving blockchain network includes multiple blockchains (Fig.2 item 224; paras 16, 35-36)

Claim 17: 
The combination of Mao in view of Parker discloses all limitations of claim 10. Mao further discloses:
wherein the first message is a payment request for a transaction between the sending blockchain and the receiving blockchain (paras 49-54)

Claim 18: 
The combination of Mao in view of Parker discloses all limitations of claim 11. Mao further discloses:
wherein the second message is a payment accepted acknowledgment for a transaction between the sending blockchain and the receiving blockchain (paras 49-54)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685